DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  at line 9, it appears that --a-- should be inserted after “drills”, so as to read “the alloy bit drill a front rock mass”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (hence claims 2-7) and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, the recitation of “TBM” is not readily ascertainable, thus rendering the claim indefinite.  Abbreviations should be “spelled out” at the first occurrence.  For  example, --TBM (tunnel boring machine)--.  For the purposes of this office action, it is  assumed that TBM refers to  tunnel boring machine.
Claim 2, line 9, the recitation of “is installed at a top of the drill rod” is misleading, thus rendering the claim indefinite. The term “top” does not appear to be an appropriate description of the location of the drill bit.  It appears that “top” should be replace by --front end-- for example.  “
Claim 8, the recitation of “K=A3V3P-0.53N-0.53M-0.5 “ is confusing, thus rendering the claim indefinite.  The variable “A” and “V” are defined as value of parameter and drilling speed, respectively; however, the variables K, P, N, and M are not defined, thus it is not clear as to what each variable is.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record fails to show or suggest, the drilling device comprising:  the drilling assembly is fixed to a slide-rail steel frame as a whole to maintain stability thereof;
the slide-rail steel] frame comprises slide-rail jamming grooves and slide-rail ridges;
the drill-attitude control assembly comprises a front lifter, a middle lifter and a tail connector;
the front lifter comprises a front lifting fix-pin, a front lifting sleeve and a front lifting shaft;
the middle lifter comprises a middle lifting fix-pin, a middle lifting sleeve and a middle lifting shaft;
the tail connector comprises a slide-rail steel frame seat and a cylindrical pin;
the data monitoring assembly comprises a displacement inductor, a hydraulic sensor, a speed tester, a torque meter rotor, a torque meter stator; and
the TBM-drill-platform fixing seat fixes the drilling device to a TBM-drill-platform frame by a front lifter base, a middle lifter base and a tail connection seat.

As to claim 8, the prior art of record fails to show or suggest the method comprising:  installing the TBM-drill-platform frame at a construction platform behind a TBM cutter head, adjusting the front lifting shaft and the middle lifting shaft in height, such that the alloy bit is moved to be tightly close to the front rock mass for performing hole drilling;
coupling a TBM hydraulic input port to a TBM hydraulic system to provide continuous power for drilling, and coupling a signal transmission port and a TBM data transmission system;
turning on the displacement inductor, the hydraulic sensor, the speed tester, the torque meter rotor and the torque meter stator to check whether or not data is normally output;
starting the drilling assembly to move the drill rod forwards with predetermined torque and predetermined thrust, continuously drilling the front rock mass by the alloy bit, determining a drilling distance based on a value measured by the displacement inductor, and turning off the drilling assembly after drilling to a preset distance;

extracting and storing information of data in a data recorder, acquiring and organizing the data comprising drilling time, a drilling displacement, drilling pressure, a drilling rotation speed and drilling torque in drilling, and calculating a value of a parameter A; and
after acquiring drilling monitoring data, obtaining a drilling speed (V, m/s) by the drilling displacement) and the drilling time, calculating an intactness index by:
K=A3V3P-0.53N-0.53M-0.5  wherein the intactness index of intact rock mass is 0-2, the intactness index of blocky rock mass is 2-3, and the intactness index of extremely broken and hollow rock mass is greater than 3, determining the front rock-mass intactness based on the intactness index of each section of the front rock mass in the hole drilling, and completing the drilling.
	The closest prior art, KR 102095678, discloses a probe drill assembly for a tunnel boring machine; however, such drilling device having a different configuration with respect to the instant invention. Furthermore, KR ‘678 does not disclose the method as specifically recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678